Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 allowed.
             The following is an examiner’s statement of reasons for allowance: 
           Applicant’s arguments, see pages 6-7 of the response, filed 06/08/2022, with respect to the rejection(s) of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Sensaki et al (U.S. 2013/0153147)/ the rejection of claim 2 under 35 U.S.C. §103 as being unpatentable over Senzaki in view of Ramaswamy et al (U.S. 2013/0098873)/ the rejection of claims 4 and 6 under 35 U.S.C. §103 as being unpatentable over Senzaki in view of Harikai et al (U.S. 2017/0345781)/ the rejection of claim 5 under 35 U.S.C. §103 as being unpatentable over Senzaki et al. in view of Ramaswamy  and further in view of Harikai (particularly the argument that Senzaki reference fails to disclose “a vacuum holding step of causing a negative pressure to act from a suction path that connects to the holding surface of the chuck table and executing suction holding of the workpiece by the chuck table, after execution of the carrying-in step” (emphasis added), as defined in independent claim 1, because Sensaki, in cited paragraphs [0073], [0083] and [0087], refers to an electrostatic chuck, lacking the vacuum force, as opposed to the vacuum chuck) have been fully considered and are persuasive. The rejection(s) of claims 1-6, as set forth in the office action dated 03/16/2022 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713